ACCEPTED
                                                                                            03-15-00118-CV
                                                                                                    7548424
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      10/26/2015 8:06:19 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK



                               No. 03-15-00118-CV
                    _______________________________________                FILED IN
                                                                    3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                           IN THE COURT OF APPEALS                  10/26/2015 8:06:19 PM
                      FOR THE THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                AUSTIN, TEXAS                                Clerk
                    _______________________________________

   TEXAS QUARTER HORSE ASSOCIATION; TEXAS THOROUGHBRED
ASSOCIATION; TEXAS HORSEMEN’S PARTNERSHIP; GILLESPIE COUNTY
 FAIR AND FESTIVALS ASSOCIATION, INC.; GLOBAL GAMING LSP, LLC
 d/b/a LONE STAR PARK AT GRAND PRAIRIE; and SAM HOUSTON RACE
                           PARK, LLC,

                                                            Appellants

                                         v.

 AMERICAN LEGION DEPARTMENT OF TEXAS, TEMPLE POST 133, et al.;
  KICKAPOO TRADITIONAL TRIBE OF TEXAS; THOMPSON ALLSTATE
         BINGO SUPPLY, INC.; and MOORE SUPPLIES, INC.,

                                                    Appellees
             __________________________________________________

             JOINT MOTION TO EXTEND BRIEFING SCHEDULE
             _________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 2, 10.1, and 10.5(b), the parties move this Court to

extend the briefing schedule for Appellees’ Motion to Dismiss Appeal.

      In support of their request, the parties would show the following:

      1. The District Court for the 53d Judicial District in Austin signed its final

judgment in American Legion Department of Texas, Temple Post 133, et al. v. Texas

                                              1
Racing Commission, et al., No. D-1-GN-14-003700, on December 3, 2014.                 On

December 23, 2014, Appellants moved to modify the judgment, which the district court

denied on January 21, 2015. Appellants filed their notice of appeal on February 20,

2015.

        2. Appellees moved to dismiss the appeal on May 6, 2015. After this Court

granted Appellants’ unopposed request for a thirty-day extension, their response to

Appellees’ Motion to Dismiss was due June 17, 2015.

        3. On June 17, 2015, this Court granted Appellants’ Unopposed Motion to Abate

Appeal for ninety days. The abatement ended September 15, 2015.

        4. On September 24, 2015, this Court granted the parties’ Joint Motion to Set

Briefing Schedule, and ordered Appellants’ response to Appellees’ Motion to Dismiss to

be due November 2, 2015 and Appellees’ reply in support of their Motion to Dismiss to

be due November 23, 2015.

        5. Due to a tragedy suffered by Appellant Sam Houston Race Park, LLC, the

parties respectfully request that this Court extend the deadlines in the current briefing

schedule by thirty days. As such, the parties request that this Court set December 2, 2015

as the deadline for Appellants’ response to Appellees’ Motion to Dismiss. The parties

also request that this Court set January 11, 2016 as the deadline for Appellees’ reply in

support of their Motion to Dismiss.




                                            2
       6.   The parties further request that this Court consider Appellees’ Motion to

Dismiss prior to commencement of the briefing on the merits. If, after Appellees’ reply

on their Motion to Dismiss is filed, this Court either denies Appellees’ Motion to Dismiss

or decides to carry it with the case, the parties would request that the Court then issue a

briefing schedule on the merits.

       7. This is the first request for an extension of the briefing schedule set September

24, 2015.

       WHEREFORE, PREMISES CONSIDERED, the parties pray that this Court grant

their motion to extend the briefing schedule for Appellees’ Motion to Dismiss, with

Appellants’ response due December 2, 2015 and Appellees’ reply due January 11, 2016.

The parties further request that this Court postpone briefing on the merits until this Court

either rules on the Motion to Dismiss or, alternatively, announces that the motion will be

carried with the case. The parties also request such other and further relief to which they

may be entitled.




                                             3
DATED:      October 26, 2015                    Respectfully submitted,

By: /s/ Raymond E. White (w/ permission)        By: /s/ J. Bruce Bennett
        Raymond E. White                                J. Bruce Bennett

Raymond E. White                               J. Bruce Bennett
  State Bar NO: 21321950                           State Bar No. 02145500
MCGINNIS, LOCHRIDGE & KILGORE, LLP             John A. Cardwell
600 Congress Avenue, Suite 2100                    State Bar No. 03791200
Austin, Texas 78701                            CARDWELL, HART & BENNETT, LLP
Tel: (512) 495-6035                            807 Brazos, Suite 1001
Fax: (512) 505-6331                            Austin, Texas 78701
rwhite@mcginnislaw.com                         Tel: (512) 322-0011
                                               Fax: (512) 322-0808
COUNSEL FOR APPELLEE KICKAPOO                  cardwell53@earthlink.net
TRADITIONAL TRIBE OF TEXAS                     jbb.chblaw@me.com
                                                --and--
Anatole Barnstone
   State Bar No.: 00793308                     Dudley D. McCalla
OFFICE OF ANATOLE BARNSTONE                       State Bar No. 13354000
713 West 14th Street                           JACKSON WALKER, LLP
Austin, Texas 78701                            100 Congress Avenue Suite 1100
Phone: (512) 327-2600                          Austin, Texas 78701-0000
Fax: (512) 482-8095                            Tel: (512) 236-2071
barnstonelaw@gmail.com                         Fax: (512) 236-2002
                                               dmccalla@jw.com
--and--
                                               COUNSEL FOR APPELLANT GLOBAL GAMING
Stephen Fenoglio                               LSP, LLC D/B/A LONE STAR PARK AT
    State Bar No: 06904600                     GRAND PRAIRIE
Attorney and Counselor at Law
713 West 14th Street                           Robert G. Hargrove
Austin, Texas 78701                              State Bar No. 24032391
Tel: (512) 347-9944                            Ana Maria Marsland Griffith
Fax: (512) 482-8095                              State Bar No. 13049300
jsfenoglio@fenogliolaw.com                     OSBORN, GRIFFITH & HARGROVE
COUNSEL FOR APPELLEE AMERICAN                  515 Congress Ave., Suite 2450
LEGION DEPARTMENT OF TEXAS                     Austin, Texas 78701
                                           4
Terry L. Scarborough                  Tel: (512) 476-3529
   State Bar No.: 17716000            Fax: (512) 476-8310
HANCE, SCARBOROUGH LLP                rob@texasenergylaw.com
400 West 15th Street, Suite 950       anamaria@texasenergylaw.com
Austin, Texas 78701
                                      COUNSEL FOR APPELLANTS TEXAS
Tel: (512) 479-8888
                                      QUARTER HORSE ASSOCIATION, TEXAS
Fax: (512) 482-6891
                                      THOROUGHBRED ASSOCIATION, AND TEXAS
tscarborough@hslawmail.com
                                      HORSEMEN’S PARTNERSHIP
COUNSEL FOR APPELLEES THOMPSON
                                      Martha S. Dickie
ALLSTATE BINGO SUPPLY, INC. AND
                                         State Bar No. 00000081
MOORE SUPPLIES, INC.
                                      Boone Almanza
                                         State Bar No. 01579001
                                      ALMANZA, BLACKBURN & DICKIE, LLP
                                      2301 South Capital of Texas Highway,
                                      Building H
                                      Austin, Texas 78746
                                      Tel: (512) 478-9486
                                      Fax: (512) 478-7151
                                      mdickie@abdlawfirm.com
                                      balmanza@abdlawfirm.com
                                      COUNSEL FOR APPELLANT GILLESPIE
                                      COUNTY FAIR AND FESTIVALS
                                      ASSOCIATION, INC.

                                      James C. Ho
                                         State Bar No. 24052766
                                      Bradley G. Hubbard
                                         State Bar No. 24090174
                                      GIBSON, DUNN & CRUTCHER LLP
                                      2100 McKinney Avenue, Suite 1100
                                      Dallas, Texas 75201
                                      Tel: (214) 698-3100
                                      Fax: (214) 571-2934
                                      jho@gibsondunn.com
                                      bhubbard@gibsondunn.com
                                  5
                                                COUNSEL FOR APPELLANT SAM HOUSTON
                                                RACE PARK, LLC


                        CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellants has conferred with counsel for
Appellees, Mr. Raymond White, regarding this Motion. Mr. White confirmed that
Appellees do not oppose the granting of the relief sought.

                                                 /s/ J. Bruce Bennett
                                                 J. Bruce Bennett




                            CERTIFICATE OF SERVICE

        I certify that a true copy of foregoing Motion was served via electronic means on
all counsel of record in this case on this 26 day of October 2015:


                                                 /s/ J. Bruce Bennett
                                                 J. Bruce Bennett




                                            6